Citation Nr: 1241213	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  03-33 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the residuals of an entrance SFW of the left upper thigh (Muscle Group XIV).

2.  Entitlement to a compensable rating prior to November 8, 2010, and a rating in excess of 10 percent from November 8, 2010, for the residuals of an exit SFW of the left upper thigh (Muscle Group XIII).

3.  Entitlement to a rating in excess of 10 percent for scars associated with entrance and exit SFWs of the left upper thigh.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, confirmed and continued a disability rating of 10 percent for residuals of a SFW (SFW) of the left upper thigh. 

In May 2004, the Veteran and a friend testified at a hearing before a Veterans Law Judge who is now no longer at the Board.  A copy of the transcript of that hearing is of record.  In November 2004, March 2008, and July 2010, the Board remanded the sole matter then on appeal-entitlement to a rating in excess of 10 percent for the residuals of a SFW (SFW) of the left upper thigh-for further development. 

In an August 2011 rating decision, the RO granted service connection for the residuals of an exit SFW of the left upper thigh (Muscle Group XIV), assigning a noncompensable (0 percent) rating effective September 27, 1978, and a 10 percent rating from November 8, 2010; and granted service connection for entrance and exit wound scars associated with the SFW of the left upper thigh, assigning a 10 percent rating effective September 27, 1978.

In November 2011, the Board remanded the appeal to afford the Veteran another opportunity to testify before a Veterans Law Judge.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A copy of the transcript of that hearing is of record.  At that time, the issue of a TDIU was raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  For the entire period of this appeal, the combined rating for the Veteran's left lower extremity disabilities is 70 percent; the Veteran is already receiving the maximum combined rating of 60 percent for the left lower extremity at the level of the middle of the thigh for compensation purposes.  

2.  For the entire period of this appeal, to the extent the multiple ratings assigned for the left lower extremity for service-connected disabilities exceeds 60 percent, the actual combined rating may not exceed 60 percent for compensation purposes in accordance with the "amputation rule."  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.68 (2012).

3.  The Veteran is service-connected for phlebitis of the left lower extremity (rated as 60 percent), residuals of an entrance SFW of the left upper thigh (rated as 10 percent), scars associated with entrance and exit SFWs of the left upper thigh (rated as 10 percent), tinnitus (rated as 10 percent), residuals of an exit SFW of the left upper thigh (rated as 10 percent), healed fracture of the right hand (rated as 0 percent), SFW of the right upper arm (rated as 0 percent), and hearing loss ear (rated as 0 percent), for a combined evaluation of 70 percent.  

4.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  Since January 28, 2002, a rating in excess of 10 percent for the residuals of an entrance SFW of the left upper thigh (Muscle Group XIV) is not warranted as a matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.68 (2012).

2.  Since January 28, 2002, a compensable rating prior to November 8, 2010, and a rating in excess of 10 percent from November 8, 2010, for the residuals of an exit SFW of the left upper thigh (Muscle Group XIV) is not warranted as a matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.68 (2012).

3.  Since January 28, 2002, a rating in excess of 10 percent for scars associated with entrance and exit SFWs of the left upper thigh is not warranted as a matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.68 (2012).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the issues of entitlement to higher ratings for the residuals of a SFW of the left upper thigh to include associated scars, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In light of the Board's favorable determination with respect to the TIDU claim, no further discussion of VCAA compliance is needed at this time.  

With respect to the claims for increase, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in February 2002 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter predated the initial adjudication by the AOJ/RO in June 2002.  

The Board notes that the Veteran was not notified of how VA determines effective dates until April 2008.  However, the claims were readjudicated in an August 2011 supplemental statement of the case (SSOC).  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the veteran has disagreed with the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged" ratings (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran is seeking increased ratings for his disabilities associated with a SFW of the left upper thigh.  He filed his claim for increase on January 28, 2002.

The Veteran's residuals of an entrance SFW of the left upper thigh have been rated as 10 percent from September 27, 1978.  

The Veteran's residuals of an exit SFW of the left upper thigh have been rated as noncompensable from September 27, 1978, and 10 percent from November 8, 2010.  

The Veteran's scars associated with entrance and exit SFWs of the left upper thigh have been rated as 10 percent from September 27, 1978.

Although not on appeal, the Veteran's phlebitis of the left lower extremity has been rated at 60 percent from January 28, 2002.

Given the above, from the January 28, 2002, date of claim for increase to November 7, 2010, the Veteran's left lower extremity disabilities yielded a combined rating of 68 percent, which is rounded up to 70 percent.  See 38 C.F.R. § 4.25 (2012).  From November 8, 2010, his left lower extremity disabilities yielded a combined rating of 71 percent, which is rounded down to 70 percent.  Thus, during the entire period of this appeal, the Veteran's left lower extremity disabilities yielded a combined rating of 70 percent.

The "Amputation Rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2012).  

In this case, although the disabilities have been generally described as involving the upper thigh, the evidence of record during the period of this appeal indicates that they involve the middle portion of the thigh.  A July 2005 VA examiner noted that the entrance and exit scars were located on the mid upper thigh region and a July 2008 VA examiner noted that the scars were located on the middle of the thigh.  Thus, the record indicates that the disabilities currently involve the middle of the left thigh.  Accordingly, per the "Amputation Rule," the combined rating for compensation purposes shall not exceed the 60 percent rating under Diagnostic Code 5162 for amputation at the middle of the thigh.

Thus, although higher ratings for the residuals of entrance and exit SFWs of the left upper thigh including associated scars are potentially assignable, the Veteran is already receiving the maximum combined rating of 60 percent for the left lower extremity disabilities for compensation purposes.  Moreover, for the entire period of this appeal, to the extent the multiple ratings assigned for the left lower extremity disabilities exceed 60 percent, the actual combined rating may not exceed 60 percent for compensation purposes in accordance with the "amputation rule" as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, higher ratings for the disabilities on appeal are not warranted at any time during the period of this appeal.  


TDIU

With respect to the claim for a TDIU, during his March 2012 Board hearing, the Veteran indicated that he retired from his job as postmaster about a year ago, three years earlier than planned, due to his service-connected left lower extremity disabilities.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

In this case, the Veteran is service-connected for phlebitis of the left lower extremity (rated as 60 percent), residuals of an entrance SFW of the left upper thigh (rated as 10 percent), scars associated with entrance and exit SFWs of the left upper thigh (rated as 10 percent), tinnitus (rated as 10 percent), residuals of an exit SFW of the left upper thigh (rated as 10 percent), healed fracture of the right hand (rated as 0 percent), SFW of the right upper arm (rated as 0 percent), and hearing loss ear (rated as 0 percent), for a combined evaluation of 70 percent.  Thus, he meets the above percentage standards of 38 C.F.R. § 4.16(a).  The remaining question is whether his service-connected disabilities, either alone or in the aggregate, prevent him from securing or following a substantially gainful occupation.

The record shows that the Veteran took early retirement from his last job, which he held for over 30 years.  

During a July 2005 VA examination, the Veteran stated that, as a supervisor, he can adjust his work schedule to accommodate his service-connected disabilities but that he was recently given an assistant to help him two hours in the morning.  

During a November 2010 VA examination, the Veteran indicated that he attended two years of college.  The Veteran complained of pain and stiffness in the left upper thigh extending down to the lower extremity aggravated by standing which he does all day intermittently as a postmaster.  He reported that his job as supervisor involves mainly sitting at his desk.

Initially, the Board notes that there is no recent medical opinion on the effects of the Veteran's disabilities in concert on his ability to secure or follow a substantially gainful occupation.  Although he was able to work for over 30 years at one job after service, in 2005 he was given an assistant to help with his duties.  Further, despite it being a desk job, he was unable to perform his duties and retired three years earlier than planned, indicating the severity of his disabilities in concert.  Moreover, the Veteran's phlebitis was increased from 30 percent to 60 percent effective January 28, 2002.  With the acknowledged increase in severity of his phlebitis, the Board finds that there would be significant, additional occupational impairment when all of his service-connected disorders are considered in concert and in view of the Veteran's educational and vocational history.  

Given the above, resolving all reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities in concert prevent him from securing or following a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  Thus, the appeal is granted.












ORDER

A rating in excess of 10 percent for the residuals of an entrance SFW of the left upper thigh (Muscle Group XIV) is denied.

A compensable rating prior to November 8, 2010, and a rating in excess of 10 percent from November 8, 2010, for the residuals of an exit SFW of the left upper thigh (Muscle Group XIII) is denied.

A rating in excess of 10 percent for scars associated with entrance and exit SFWs of the left upper thigh is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted, subject to the provisions governing the award of monetary benefits.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


